Title: From Thomas Jefferson to Arthur S. Brockenbrough, 21 October 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Dear Sir
Monticello
Oct. 21. 25.
Raggi called on me yesterday while at dinner with company whom I could not leave to open the budget of Appleton’s letters. he promised to come again tomorrow. Appleton informed me expressly that Raggi had not repaid our 50.D. there, and of course that we must look to them here. he claims them on the ground that the price at which he contracted for the bases was too small. but that is nothing to him. he did not make the bases, he contracted to do it, but was not able, and Appleton has taken the matter on himself, has had them made for us, has paid for them, and we have paid him 100.D. extra because the price was not sufficient. were we to allow him 50.D. what would it be for? it would be a free gift which we have no right to make out of the money of the University. the money lent him therefore must be repaid before the pawn is given up. your’s with friendship and respect.Th: Jefferson